Filed Pursuant to Rule 433 Registration Statement No. 333-197364 Market Linked Securities – Leveraged Upside Participation to a Cap and Fixed Percentage Buffered Downside Principal at Risk Securities Linked to the iShares ® MSCI Emerging Markets ETF due November 30, 2018 Term Sheet to Preliminary Pricing Supplement dated November 3, 2015 Summary of terms Issuer The Toronto Dominion Bank (“TD”) Term Approximately 3 years Reference Asset iShares ® MSCI Emerging Markets ETF Pricing Date November 24, 2015* Issue Date November 30, 2015* Principal Amount $1,000 per Security Payment at Maturity See “How the payment at maturity is calculated” on page 3 Maturity Date November 30, 2018* Initial Price The closing price of the Reference Asset on the Pricing Date Final Price The closing price of the Reference Asset on the Valuation Date Percentage Change Final Price- Initial Price Initial Price Maximum Redemption Amount [135% to 140%] of the principal amount of the Securities ($1,350 to $1,400 per $1,000 principal amount of the Securities), to be determined on the pricing date Buffer Price 90% of the Initial Price Buffer Percentage 10% Leverage Factor 150% Valuation Date November 23, 2018* Calculation Agent TD Minimum
